 

Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of January 1, 2018, by and between Stewart Information Services
Corporation (the “Company”), and Patrick H. Beall (“Executive”) (collectively,
the “Parties”). This Agreement amends, restates and supersedes any prior written
employment agreement between the Parties and any other written or unwritten
agreement or understanding between the Parties regarding the subject matter
hereof.

 

The Company and Executive agree as follows:

 

1.           Definitions. The following terms used in this Agreement shall,
unless otherwise clearly required by the context, have the meanings assigned to
them in this Section 1,

 

“Annual Salary” means the annual salary payable to Executive in the amount of
$315,000, as it may be adjusted by the Company from time to time.

 

“Benefits” has the meaning set forth in Section 4.6.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, in the good faith determination of the Board, any of the
following:

 

(a)          Executive’s willful failure to substantially perform Executive’s
duties with the Company (other than by reason of Executive’s Disability), after
a written demand for substantial performance is delivered to Executive that
specifically identifies the manner in which the Company believes that Executive
has not substantially performed such duties, and Executive has failed to remedy
the situation within 30 days of such written notice from the Company;

 

(b)          Executive’s gross negligence in the performance of Executive’s
duties;

 

(c)          Executive’s conviction of, or plea of guilty or nolo contendre to
any felony or any crime involving moral turpitude or the personal enrichment of
Executive at the expense of the Company;

 

(d)          Executive’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, including, without
limitation, Executive’s breach of fiduciary duties owed to the Company;

 

(e)          Executive’s willful violation of any material provision of the
Company’s code of conduct;

 

(f)           Executive’s willful violation of any of the material covenants
contained in Section 5;

 

 

 

 

(g)          Executive’s act of dishonesty resulting in or intending to result
in personal gain at the expense of the Company; or

 

(h)          Executive’s engaging in any material act that is intended or may be
reasonably expected to harm the reputation, business prospects, or operations of
the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Business” means the business of providing real estate support services,
including, without limitation, title insurance, real estate information
services, escrow services and related transaction services.

 

“Confidential Information” means confidential or proprietary information of the
Company and its affiliates, including, without limitation, information of a
technical and business nature regarding the past, current or anticipated
business of the Company and its affiliates that may encompass financial
information, financial figures, trade secrets, customer lists, details of client
or consultant contracts, pricing policies, operational methods, marketing plans
or strategies, product development techniques or plans, business acquisition
plans, employee information, organizational charts, new personnel acquisition
plans, technical processes, inventions and research projects, ideas,
discoveries, inventions, improvements, writings and other works of authorship.

 

“Conflict of Interest” has the meaning set forth in Section 5.7.

 

“Date of Termination” means the date that is Executive’s last day of work for
the Company.

 

“Disability” means a physical or mental disability, whether total or partial, as
defined by the Company’s Long-Term Disability Plan, as in effect from time to
time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means all damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
other expenses incurred in establishing a right to indemnification under this
Agreement.

 

“Omnibus Plan” means the Company’s shareholder approved incentive plan or plans,
which may include long-term equity-based compensation plans, short-term
performance-based compensation plans and any other similar plans, as such may be
in effect from time to time.

 

“Proceeding” means any action, suit or proceeding, whether civil, criminal,
administrative or investigative.

 

“Restrictive Covenants” has the meaning set forth in Section 5.8.

 

 - 2 - 

 

 

“Term” has the meaning set forth in Section 2.

 

2.           Term. The term of this Agreement begins on January 1, 2018 and ends
on December 31, 2018 (the “Term”). The Term will be automatically extended for
successive one year periods unless either party provides written notice of
non-renewal to the other party at least 90 days prior to the applicable renewal
date. Notwithstanding the foregoing, Executive’s employment may be terminated
prior to the end of the Term pursuant to the express provisions of this
Agreement.

 

3.           Title and Duties. Executive shall serve as Group President of the
Company. Executive will have duties and responsibilities appropriate to
Executive’s position. Executive will have such duties and responsibilities as
may be assigned to Executive by the Company from time to time, at the Company’s
discretion. Executive will devote all reasonable efforts and all of his or her
business time to the Company.

 

4.           Compensation and Benefits.

 

4.1         Annual Salary. The Annual Salary will be payable in accordance with
the payroll policies of the Company in effect from time to time, but in no event
less frequently than twice each month, less any deductions required to be
withheld by applicable law and less any voluntary deductions made by Executive.

 

4.2         Incentive Compensation. Executive shall be eligible to receive long
and short-term incentive compensation in the form of annual bonuses or long-term
grants under the Omnibus Plan. The decision to award any incentive compensation
to Executive under the Omnibus Plan and the amount and terms of any such awards
or grants are subject to change from year to year and shall be in the sole and
absolute discretion of the Compensation Committee of the Board or any other
committee that may be designated as the administrative committee for the Omnibus
Plan with respect to Executive.

 

4.3         Vacation Policy. Executive shall be entitled to four weeks of paid
vacation during each calendar year of the Term, which such vacation shall accrue
in accordance with Company policy.

 

4.4         Participation in Employee Benefit Plans. Executive may participate
in any group life, hospitalization or disability insurance plan, health program,
retirement plan, similar benefit plan or other so called “fringe benefits” of
the Company (collectively, “Benefits”). Executive’s participation in any such
plans shall be on the terms and conditions set forth in the governing plan
documents as they may be in effect from time to time.

 

4.5         General Business Expenses. The Company shall pay or reimburse
Executive for all business expenses reasonably and necessarily incurred by
Executive in the performance of Executive’s duties under this Agreement,
consistent with the Company’s business expense reimbursement policy, as in
effect from time to time.

 

 - 3 - 

 

 

4.6         Other Benefits. Executive shall be entitled to participate in or
receive benefits under any compensatory employee benefit plan or other benefit
or similar arrangements made available by the Company now or in the future to
its senior executive officers and key management employees, subject to and on a
basis consistent with the terms, conditions, and overall administration of such
plans or arrangement.

 

4.7         Clawback Policy. Executive agrees that the compensation and benefits
provided by the Company under this Agreement or otherwise may be subject to
recoupment under the Company’s Clawback Policy, as in effect from time to time.
A copy of the current clawback Policy is available on request.

 

4.8         Stock Ownership. Executive understands and agrees that Executive may
be subject to the Company’s stock ownership policy, as such policy may be in
effect from time to time (the “Stock Ownership Policy”) and shall take all
appropriate steps to comply with the Stock Ownership Policy. A copy of the Stock
Ownership Policy is available on request. Executive understands and the Company
agrees that notice of changes to the Stock Ownership Policy shall be made
available by the Company as appropriate.

 

4.9         Perquisites. Executive shall be entitled, as of the date hereof, to
the perquisites described in List of Perquisites provided to Executive with this
Agreement; provided, however, that Executive’s perquisites shall be subject to
modification from time to time by the Compensation Committee of the Board, at
its sole discretion.

 

5.           Confidentiality and Company Property, Non-Competition and
Non-Solicitation.

 

5.1         Confidentiality, Non-Solicit, and Non-Compete Agreement. Executive
agrees that, as a condition of Executive’s employment, Executive shall execute
and shall be bound by the terms of the Confidentiality, Non-Solicit, and
Non-Compete Agreement attached hereto as Exhibit A.

 

5.2         Non-Disparagement. Executive also agrees, as a condition of
Executive’s employment, that Executive and Executive’s immediate family will not
make any comments to the employees, vendors, customers, or suppliers of the
Company or any of its affiliates, or to any media outlet or to others with the
intent to impugn, castigate or otherwise damage the reputation of Company, any
of its affiliates or any of the owners, directors, officers, or employees of
Company.

 

5.3         Covenants Independent. The covenants of Executive contained in this
Section 5 will be construed as independent of any other provision in this
Agreement; and the existence of any claim or cause of action by Executive
against the Company will not constitute a defense to the enforcement by the
Company of said covenants. Executive has been advised to consult with counsel in
order to be informed in all respects concerning the reasonableness and propriety
of this Section 5 and its provisions with the specific regard to the nature of
the business conducted by the Company. Executive acknowledges that this Section
5 and its provisions are reasonable in all respects.

 

 - 4 - 

 

 

5.4         Company Property. All memoranda, notes, lists, records, and other
documents or papers (and all copies thereof) relating to the Company and its
affiliates, including such items stored in computer memories, microfiche or by
any other means, made or compiled by or on behalf of Executive in connection
with Executive’s employment, or made available to Executive shall be the
property of the Company, and shall be delivered to the Company promptly upon the
termination of Executive’s employment with the Company or at any other time upon
the Company’s request; provided, however, that Executive’s address books,
diaries and chronological correspondence files (including digital formats) shall
be deemed to be property of Executive (except to the extent any of the foregoing
contain Confidential Information).

 

5.5         Original Material. Executive agrees that any inventions,
discoveries, improvements, ideas, concepts or original works of authorship
relating directly to the Company Business, including without limitation
information of a technical or business nature such as ideas, discoveries,
inventions, trade secrets, know-how, writings and other works of authorship,
computer programs, financial figures, marketing plans, customer lists and data,
business plans or methods and the like, which relate in any manner to the actual
or anticipated business or the actual or anticipated areas of business of the
Company and its divisions and affiliates, whether or not protectable by patent
or copyright, that have been originated, developed or reduced to practice by
Executive alone or jointly with others during Executive’s employment with the
Company shall be the property of and belong exclusively to the Company.
Executive shall promptly and fully disclose to the Company the origination or
development by Executive of any such material and shall provide the Company with
any information that it may reasonably request about such material. Either
during or subsequent to Executive’s employment, upon the request and at the
expense of the Company or its nominee, and for no remuneration in addition to
that due Executive pursuant to Executive’s employment by the Company, but at no
expense to Executive, Executive agrees to execute, acknowledge, and deliver to
the Company or its attorneys any and all instruments which, in the judgment of
the Company or its attorneys, may be necessary or desirable to secure or
maintain for the benefit of the Company adequate patent, copyright, and other
property rights in the United States and foreign countries with respect to any
such inventions, improvements, ideas, concepts, or original works of authorship
embraced within this Agreement.

 

5.6         Non-Competition During Employment. Executive agrees that during
Executive’s employment with the Company Executive will not compete with the
Company by engaging in the Company Business or in the conception, design,
development, production, marketing, or servicing of any product or service that
is substantially similar to the products or services which the Company provides,
and that Executive will not work for (in any capacity), assist, or become
affiliated with as an owner, partner, or otherwise, either directly or
indirectly, any individual or business which engages in the Company Business or
offers or performs services, or offers or provides products substantially
similar to the services and products provided by the Company.

 

 - 5 - 

 

 

5.7         Conflicts of Interest. Executive agrees that during his or her
employment with the Company he or she will not engage, either directly or
indirectly, in any activity which might adversely affect the Company or its
affiliates (a “Conflict of Interest”), including ownership of a material
interest in any supplier, contractor, distributor, subcontractor, customer or
other entity with which the Company does business or acceptance of any material
payment, service, loan, gift, trip, entertainment, or other favor from a
supplier, contractor, distributor, subcontractor, customer or other entity with
which the Company does business, and that Executive will promptly inform the
Board as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to the Company any other facts of which
Executive becomes aware which might in Executive’s good faith judgment
reasonably be expected to involve or give rise to a Conflict of Interest or
potential Conflict of Interest.

 

5.8         Rights and Remedies Upon Breach. If Executive breaches any of the
provisions contained in Section 5, including any provisions of Exhibit A (the
“Restrictive Covenants”), the Company shall have the following rights and
remedies, each of which rights and remedies shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or in
equity, including, without limitation, recovery of money damages and termination
of this Agreement:

 

(a)          Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach of the Restrictive Covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy to the Company.

 

(b)          Accounting. The right and remedy to require Executive to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by Executive as the result of
any action constituting a breach of the Restrictive Covenants.

 

(c)          Remedies For Violation of Non-Competition or Confidentiality
Provisions. Executive acknowledges and agrees that: (i) the skills, experience
and contacts of Executive are of a special, unique, unusual and extraordinary
character which give them a peculiar value; (ii) because of the business of the
Company, the restrictions agreed to by Executive as to time and area contained
in this Section 5 are reasonable; and (iii) the injury suffered by the Company
by a violation of this Section 5 will be difficult to calculate in damages in an
action at law and damages cannot fully compensate the Company for any violation
of any obligation or covenant in this Section 5. Executive’s compliance with
this Section 5 is a condition precedent to the Company’s obligation to make
payments of any nature to Executive (including, without limitation, payments
otherwise payable pursuant to the LTI Plan).

 

5.9         Materiality and Conditionality of This Section 5. The covenants
contained in this Section 5 are material to this Agreement. Executive’s
agreement to strictly comply with this Section 5 is a precondition for
Executive’s receipt of payments of any nature under this Agreement (including,
without limitation, payments otherwise payable pursuant to the LTI Plan).
Whether or not this Section 5 or any portion thereof has been held or found
invalid or unenforceable for any reason whatsoever by a court or other
constituted legal authority of competent jurisdiction, upon any violation of
this Section 5 or any portion thereof, or upon a finding that a violation would
have occurred if this Section 5 or any portion thereof were enforceable,
Executive and the Company agree that (i) Executive’s interest in unvested awards
granted pursuant to the LTI Plan shall automatically lapse and be forfeited; and
(ii) Company shall have no obligation to make any further payments to Executive
under this Agreement.

 

 - 6 - 

 

 

5.10       Severability, Modification of Covenants. The Restrictive Covenants
shall survive the termination or expiration of this Agreement, and in the event
any of the Restrictive Covenants shall be held by any court to be effective in
any particular area or jurisdiction only if said Restrictive Covenant is
modified to be limited in its duration or scope, then, at the sole option of
Company, the provisions of Section 5.12 may be deemed to have been triggered,
and the rights, liabilities and obligations set forth therein shall apply. In
the event Company does not elect to trigger application of Section 5.12, then
the court shall have such authority to so reform the covenants and the parties
hereto shall consider such covenants and/or other provisions of this Section 5
to be amended and modified with respect to that particular area or jurisdiction
so as to comply with the order of such court and, as to all other jurisdictions,
the covenants contained herein shall remain in full force and effect as
originally written. Should any court hold that the covenants in this Section 5
are void and otherwise unenforceable in a particular area or jurisdiction, then
notwithstanding the foregoing provisions of this Section 5.13, the provisions of
Section 5.12 shall be applicable and the rights, liabilities and obligations of
the parties set forth therein shall apply. Alternatively, at the sole option of
Company, Company may consider such covenants to be amended and modified so as to
eliminate therefrom the particular area or jurisdictions as to which such
covenants are so held void or otherwise unenforceable and, as to all other areas
and jurisdictions covered herein, the covenants contained herein shall remain in
full force and effect as originally written.

 

6.           Termination. In general, on termination of Executive’s employment
for any reason, the following amounts will be paid to Executive, or Executive’s
estate, as the case may be:

 

All accrued but unpaid Annual Salary through the Executive’s last active day of
employment, payable in a lump sum within 30 days following Executive’s
termination of employment;

 

Accrued but unused vacation time, to the extent payment is either required by
law or provided for in the Company’s vacation or paid-time-off policy, as such
may be in effect from time to time;

 

Any amounts payable to Executive under the terms of any employee benefit plans
in which Executive was a participant;

 

Reimbursement of any of Executive’s business expenses not previously reimbursed,
to the extent provided for under the Company’s business expense reimbursement
policy; and

 

Any other amounts that determined to be due under the terms of the Omnibus Plan,
or any grants or awards made thereunder.

 

 - 7 - 

 

 

Unless expressly provided for under this Agreement, no amounts other than those
set forth above shall be paid following any termination of Executive’s
employment, including, by way of example, and not limitation, termination of
Executive’s employment by reason of the Company for Cause and resignation and by
reason of Executive’s resignation without Good Reason.

 

6.1         Termination for Cause. The Company has the right, at any time during
the Term, subject to all of the provisions hereof, exercisable by serving
notice, effective on or after the date of service of such notice as specified
therein, to terminate Executive’s employment under this Agreement and discharge
Executive for Cause.

 

6.2         Termination without Cause. The Company has the right, at any time
during the Term to terminate Executive’s employment without Cause by providing
Executive with notice at least 90 days prior to the effective date of such
notice. In the event Executive’s employment is terminated without Cause,
Executive shall be entitled to such benefits as may be provided pursuant to the
Company’s Executive Separation Pay and Change in Control Plan (the “Executive
Separation Pay Plan”). The Company shall also have the right to terminate
Executive’s employment without Cause with less than 90 days’ advanced notice,
but shall pay, in addition to anything payable under the Executive Separation
Pay Plan, Executive’s Annual Salary as determined for the period that represents
90 days’ of continued employment, reduced by the period of actual advanced
notice of termination provided by the Company.

 

6.3         Termination upon Disability. If during the Term Executive
experiences a Disability, the Company shall, by written notice to Executive,
terminate Executive’s employment with the Company. Executive shall be entitled
to such payments as are provided in the case of any other termination of
employment, and shall also be entitled to a payment corresponding to the value
of certain benefits that were provided to Executive while actively employed. The
amount payable in substitution for certain subsidized employee benefits under
this Section 6.3 shall be determined as follows: The monthly value of the
Company’s subsidy of Executive’s group health plan coverage shall be determined
by reference to such subsidy as in effect immediately prior to Executive’s
termination of employment, and that monthly amount shall be multiplied by twelve
(12), which amount shall be paid as a lump sum, net of required withholding for
federal, state and local wage and income taxes.

 

6.4         Resignation for Good Reason. Executive’s resignation for Good
Reason, as set forth below, shall be treated in all respects like a Termination
by the Company without Cause. For these purposes, the following provisions shall
be applicable:

 

(a)          The term “Good Reason” shall mean any of the following:

 

(i)          The occurrence of any material breach by the Company or any of its
affiliates of the terms of this Agreement or of the terms of any other material
agreement between Executive and the Company or any of its affiliates;

 

 - 8 - 

 

 

(ii)         The Company’s assignment to Executive of any duties materially
inconsistent with Executive’s position, including any other action which results
in a material diminution in such status, title, authority, duties or
responsibility; or

 

(iii)        The relocation of Executive’s office to a location more than 35
miles outside Executive’s office location as agreed at time of execution of
Agreement.

 

(b)          In order for Executives resignation to be deemed to be for Good
Reason, Executive must provide written notice to the Company specifying the
event or condition claimed to constitute Good Reason for Executive’s resignation
within sixty (60) days following the initial existence of such event or
condition, the Company must, thereafter, have failed to have cured or corrected
such event or condition within sixty (60) days following receipt of the initial
notice from Executive and Executive must, then resign from employment and
separate from service with the Company no later than thirty (30) days after the
end of the Company’s sixty (60) day cure period.

 

6.5         Resignation without Good Reason. Executive may resign and any time
without Good Reason. It is understood that Executive shall provide the Company
with ninety (90) days’ notice of his or her intent to resign; provided, however,
that in such a situation the Company reserves the right to terminate Executive’s
employment at any time after receipt of such notice but shall continue to pay
Executive’s base Annual Salary for the remainder of the ninety (90) day period
following the Company’s termination of Executive’s employment. Such an early
termination of employment by the Company shall not be deemed to be an
involuntary termination of Executive’s employment by the Company for purposes of
this Agreement.

 

7.           Section 409A; Certain Excise Taxes.

 

7.1         In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Executive shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of Executive and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Executive and, if timely submitted, reimbursement payments shall be
made to Executive as soon as administratively practicable following such
submission in accordance with the Company’s policies regarding reimbursements,
but in no event later than the last day of Executive’s taxable year following
the taxable year in which the expense was incurred. This Section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

 

7.2         Specified Employee Rule. To the extent applicable, any payments to
Executive called for under this Agreement or under the terms of any other plan,
agreement or award, that are determined to be payments of deferred compensation
to which Code Section 409A is applicable and that are paid by reason of the
Executive’s separation from service, shall be delayed, to the extent necessary,
to avoid a violation of Code Section 409A(a)(2)(B)(i). In general, this Section
7.2 may require that payments of nonqualified deferred compensation to the
Executive that would otherwise be made within six (6) months following
Executive’s separation from service shall be paid on the first day of the
seventh (7th) month following Executive’s separation from service if Executive
is determined to be a “specified employee” as that term is defined in Code
Section 409A(a)(2)(B)(i) and related Treasury Regulations.

 

 - 9 - 

 

 

7.3         Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a “parachute payment” exists, exceeds one dollar ($1.00) less than three
times Executive’s base amount, then Executive shall immediately repay such
excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 7.2 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Executive’s excise tax
liabilities under Section 4999 of the Code.

 

8.           Indemnification.

 

8.1         General. The Company agrees that if Executive is made a party or is
threatened to be made a party to any Proceeding by reason of the fact that
Executive is or was a trustee, director or officer of the Company, or any
predecessor to the Company (including any sole proprietorship owned by
Executive) or any of their affiliates or is or was serving at the request of the
Company, any predecessor to the Company (including any sole proprietorship owned
by Executive), or any of their affiliates as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas or Delaware law, as the same exists or may hereafter be amended, against
all Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his or her heirs, executors and
administrators.

 

 - 10 - 

 

 

8.2         Enforcement. If a claim or request under this Section 8 is not paid
by the Company or on its behalf, within 30 days after a written claim or request
has been received by the Company, Executive may at any time thereafter bring an
arbitration claim against the Company to recover the unpaid amount of the claim
or request and if successful in whole or in part, Executive shall be entitled to
be paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas or Delaware law.

 

8.3         Partial Indemnification. If Executive is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Executive for the portion of such Expenses
to which Executive is entitled.

 

8.4         Advances of Expenses. Expenses incurred by Executive in connection
with any Proceeding shall be paid by the Company in advance upon request of
Executive that the Company pay such Expenses, but only in the event that
Executive shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which Executive is not
entitled to indemnification and (ii) a statement of his or her good faith belief
that the standard of conduct necessary for indemnification by the Company has
been met.

 

8.5         Notice of Claim. Executive shall give to the Company notice of any
claim made against Executive for which indemnification will or could be sought
under this Agreement. In addition, Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Executive’s power and at such times and places as are convenient for Executive.

 

8.6         Defense of Claim. With respect to any Proceeding as to which
Executive notifies the Company of the commencement thereof:

 

(a)          The Company will be entitled to participate therein at its own
expense;

 

(b)          Except as otherwise provided below, to the extent that it may wish,
the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive, which in the Company’s sole discretion may
be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Executive also shall have the right
to employ his or her own counsel in such action, suit or proceeding if Executive
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company; and

 

 - 11 - 

 

 

(c)          The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company or limitation on Executive without Executive’s written
consent. Neither the Company nor Executive will unreasonably withhold or delay
their consent to any proposed settlement.

 

8.7         Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 8 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.

 

9.           Miscellaneous.

 

9.1         Legal Fees and Expenses. If any contest or dispute shall arise
between the Company and Executive regarding any provision of this Agreement, the
Company shall reimburse Executive for all legal fees and expenses reasonably
incurred by Executive in connection with such contest or dispute, but only if
Executive prevails to a substantial extent with respect to Executive’s claims
brought and pursued in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed) to the extent the Company
receives reasonable written evidence of such fees and expenses.

 

9.2         Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by courier
service, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by facsimile transmission or, if mailed or sent by
courier service, on the date of actual receipt thereof, as follows:

 

if to the Company, to:

 

Chief Executive Officer, Matthew W. Morris

1980 Post Oak Blvd., Suite 800

Houston, Texas 77056

 

 - 12 - 

 

 

if to Executive, to:

 

Patrick H. Beall

119 Saint Andrews Lane

Aledo, TX 76008

 

Any party may change its address for notice hereunder by notice to the other
party hereto.

 

9.3         Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements (including but not limited to prior employment agreements and
incentive plans and agreements), written or oral, with respect thereto, however,
the terms of any benefit plans shall remain in force and effect.

 

9.4         Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

9.5         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

 

9.6         Assignment. This Agreement, and any rights and obligations
hereunder, may not be assigned by Executive and may be assigned by the Company
only to a successor by merger or purchasers of substantially all of the assets
of the Company or its affiliates.

 

9.7         Counterparts. This Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

9.8         Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

9.9         No Presumption Against Interest. This Agreement has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision of this Agreement shall be construed against any party as being
drafted by said party.

 

 - 13 - 

 

 

9.10       No Duty to Mitigate. Executive shall not be required to mitigate
damages with respect to the termination of his or her employment under this
Agreement by seeking other employment or otherwise, and there shall be no offset
against amounts due Executive under this Agreement on account of subsequent
employment except as specifically provided in this Agreement. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against Executive, and the Company’s obligation to make the
payments provided for in this Agreement, and otherwise to perform its
obligations hereunder, shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense or other
right which the Company may have against Executive or others.

 

9.11       Dispute Resolution. If any dispute arises out of or relates to this
Agreement, or the breach thereof, Executive and the Company agree to promptly
negotiate in good faith to resolve such dispute. If the dispute cannot be
settled by the parties through negotiation, Executive and the Company agree to
try in good faith to settle the dispute by mediation under the Commercial
Mediation Rules of the American Arbitration Association before resorting to
arbitration or any other dispute resolution procedure. If the parties are unable
to settle the dispute by mediation as provided in the preceding sentence within
30 days of a written demand for mediation, any claim, controversy or dispute
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by binding arbitration before one (1) arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted in English and held in Houston, Harris County,
Texas, or such other location to which the parties mutually agree. The
arbitrator shall among other things determine the validity, scope,
interpretation and enforceability of this arbitration clause. The award shall be
a reasoned award and rendered within 30 days of the conclusion of the
arbitration hearing. The decision of the arbitrator shall be final and binding
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing provisions of this Section
9.11, the Company may seek injunctive relief from a court of competent
jurisdiction located in Harris County, Texas, in the event of a breach or
threatened breach of any covenant contained in Section 5.

 

9.12       Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon the Company and its respective successors and assigns and
Executive and Executive’s legal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 - 14 - 

 

 

EXECUTIVE:   COMPANY:               STEWART INFORMATION SERVICES CORPORATION    
          By:   Patrick H. Beall             Name:   Matthew W. Morris      
Title:   Chief Executive Officer           Date:            Date:  

 

 - 15 - 

 

 

Exhibit A

 

Stewart Title Guaranty Company, Stewart Title Company and Affiliates

Confidentiality, Non-Solicit, and Non-Compete Agreement

 

This Confidentiality, Non-Solicit, and Non-Compete Agreement (“Agreement”) is
entered into between the undersigned individual (“I”, “me”, or “Employee”) and
Stewart Title Guaranty Company, Stewart Title Company, or an affiliated company
(“Employer”), for the benefit of Stewart Title Guaranty Company, and its
parents, subsidiaries, affiliates, successors, and assigns to or for which
Employee provides services, including Employer (collectively the “Company”). I
understand the Company is in the business of providing global real estate
services, including residential and commercial title insurance and closing and
settlement services, offering products and services through its direct
operations, network of Stewart Trusted Providers and family of companies, (the
Company’s “Business” or “line of business”), and seeks to employ me in a
position of trust and confidence related to this line of business, and I wish to
be employed in such a position. In consideration of my employment and the
compensation and other benefits received as a consequence thereof, and the other
mutual promises and representations of the parties made herein, the parties
agree as follows:

 

1.           Position of Trust and Confidence. In reliance upon the promises
made by me in this Agreement, the Company will provide me with access to
Confidential Information (including trade secrets) related to my position, and
may also provide me specialized training related to the Company’s Business
and/or the opportunity to develop relationships with the Company’s employees,
business contacts (customers and others) and agents for the purpose of
developing goodwill for the Company. I agree that my receipt of the foregoing
would give me an unfair competitive advantage if my activities during
employment, and for a reasonable period thereafter, were not restricted as
provided for in this Agreement.

 

2.           Confidential Information and Company Property. Subject to Paragraph
6, I agree to use Company’s Confidential Information only in the performance of
my duties, to hold such information in confidence and trust, and not to engage
in any unauthorized use or disclosure of such information during my employment
and for so long thereafter as such information qualifies as Confidential
Information. “Confidential Information” means an item of information or
compilation of information in any form (tangible or intangible) related to the
Company’s Business that I acquire or gain access to during my employment that
the Company has not authorized public disclosure of, and that is not readily
available to the public or persons outside the Company. By way of example and
not limitation, Confidential Information is understood to include: lists and
records, contact information, private contract terms, business preferences, and
historical transaction data regarding existing and prospective customers;
non-public records and data regarding the Company’s financial performance;
business plans and strategies, forecasts and analyses; internal business methods
and systems, know how, and innovations; marketing plans, research and analysis;
unpublished pricing information, and variables such as costs, discounting
options, and profit margins; business sale and acquisition opportunities
identified by the Company and related analysis; records of private dealings with
vendors, suppliers, and distributors; and Company trade secrets. I acknowledge
that items of Confidential Information are the Company’s valuable assets and
have economic value because they are not generally known by the public or others
who could use them to their own economic benefit and/or to the competitive
disadvantage of the Company. I agree that all records, in any form (such as
email, database, correspondence, notes, files, contact lists, drawings,
specifications, spreadsheets, manuals, and calendars) that contain Confidential
Information or otherwise relate to the Company’s Business, with the exception of
wage and benefit related materials provided to me as an employee for my own use
as an employee, are the property of the Company (collectively “Company
Records”). I will follow all Company policies regarding use or storage of
Company Records, and return all such records (including all copies) when my
employment with Company ends or sooner if requested.

 

 - 16 - 

 

 

Confidential Information does not include information lawfully acquired by a
non-management employee about wages, hours or other terms and conditions of
employment when used for purposes protected by §7 of the National Labor
Relations Act such as joining or forming a union, engaging in collective
bargaining, or engaging in other concerted activity for mutual aid or protection
of laborers. For purpose of clarity, it shall still be a violation of this
Agreement for a non-management employee to wrongfully compete by sharing
Confidential Information with a competitor about other employees’ compensation
and benefits which was obtained through the course of employment with the
Company for purposes of assisting such competitor in soliciting Company
employees.

 

3.           Protective Covenants. In order to protect the Company’s
Confidential Information (including trade secrets) and key business
relationships, I agree that for a period of one (1) year after my employment
ends (irrespective of which party ends the relationship or why it ends), I will
not:

 

(a) solicit any employee of Company that I gained knowledge of through my
employment with Employer (a “Covered Employee”) to leave the employment of the
Company; or, (b) hire, attempt to hire, or assist in hiring any Covered Employee
on behalf of a Competing Business; or,

 

(c) solicit, or attempt to solicit a Covered Customer or Key Relationship (terms
separately defined below), as defined below, for the purpose of doing any
business that would compete with the Company’s Business, or (d) knowingly engage
in any conduct that is intended to cause, or could reasonably be expected to
cause the Covered Customer or Key Relationship to stop or reduce doing business
with the Company, or that would involve diverting business opportunities away
from the Company; or,

 

(e) provide services for the benefit of a Competing Business within the
Territory (terms separately defined below) that are the same or similar in
function or purpose to those I provided to the Employer during the Look Back
Period; or

 

(f) take on any other responsibilities for a Competing Business that would
involve the probable use or disclosure of Confidential Information or the
conversion of Covered Customers or Key Relationships to the benefit of a
Competing Business or detriment of the Company.

 

Nothing herein is intended or to be construed as a prohibition against general
advertising such as “help wanted” ads that are not targeted at the Company’s
employees. This Agreement is not intended to prohibit: (i) employment with a
non-competitive independently operated subsidiary, division, or unit of a family
of companies that include a Competing Business, so long as the employing
independently operated business unit is truly independent and my services to it
do not otherwise violate this Agreement; or, (ii) a passive and non-controlling
ownership of less than 2% of the stock in a publicly traded company. Further,
nothing herein is intended to preclude conduct protected by Section 7 of the
NLRA such as joining or forming a union, engaging in collective bargaining, or
engaging in other concerted activity for mutual aid and protection.

 

 - 17 - 

 

 

“Competing Business” means any person or entity that engages in (or is planning
to engage in) a business that competes with a portion of the Company Business
that I had involvement with or access to Confidential Information during the
last two years of my employment (or such shorter period of time as I am
employed)(the “Look Back Period”). “Covered Customer” means a customer that I
had material business-related contact or dealings with or received Confidential
Information about during the Look Back Period. “Key Relationships” refers to a
person or entity with an ongoing business relationship with the Company
(including vendors, agents, and contractors) that I had material
business-related contact or dealings with during the Look Back Period.
“Territory” means the geographic territory(ies) assigned to me by Company during
the Look Back Period (by state, county, or other recognized geographic boundary
used in the Company’s business); and, if I have no such specifically assigned
geographic territory then: (i) those states and counties in which Company does
business that I participated in and/or about which I was provided access to
Confidential Information during the Look Back Period; and, (ii) the state and
county where I reside and the states and counties contiguous thereto. I am
responsible for seeking clarification from the Company’s Human Resources
department if it is unclear to me at any time what the scope of the Territory
is. State and county references include equivalents.

 

4.           Severability and Special Remedies. Each of my obligations under
this Agreement shall be considered a separate and severable obligation. If a
court determines that a restriction in this Agreement cannot be enforced as
written due to an overbroad limitation (such as time, geography, or scope of
activity), the parties agree that the court shall reform or modify the
restrictions or enforce the restrictions to such lesser extent as is allowed by
law. If, despite the foregoing, any provision contained in this Agreement is
determined to be void or unenforceable, in whole or in part, then the other
provisions of this Agreement will remain in full force and effect. The parties
agree that the Company will suffer irreparable harm, in addition to any damages
that can be quantified, by a breach of this Agreement by me. Accordingly, in the
event of such a breach or a threatened breach, the Company will be entitled to
all remedies that may be awarded by a Court of competent jurisdiction, recovery
of its attorneys’ fees and expenses (including not only costs of court, but also
expert fees, travel expenses, and other expenses incurred), and any other legal
or equitable relief allowed by law.

 

5.           Choice of Law and Venue. The Parties agree that the law of the
State in which the Employee primarily resides and was last employed by the
Employer shall govern the interpretation, application, and enforcement of this
Agreement, without regard to any choice of law rules of that or any other state.
All disputes arising out of this Agreement or concerning the interpretation or
enforcement of this Agreement shall be exclusively brought in the state and
federal courts covering Harris County, Texas. Employee hereby expressly consents
to the personal jurisdiction of the state and federal courts located in Harris
County, Texas, for any lawsuit arising from or relating to this Agreement.

 

6.           Agreement Limitations. Nothing in this Agreement prohibits me from
reporting an event that I reasonably and in good faith believe is a violation of
law to the relevant law-enforcement agency (such as the Securities and Exchange
Commission or Department of Labor), requires notice to or approval from the
Company before doing so, or prohibits me from cooperating in an investigation
conducted by such a government agency. This may include a disclosure of trade
secret information provided that it must comply with the restrictions in the
Defend Trade Secrets Act of 2016 (DTSA). The DTSA provides that no individual
will be held criminally or civilly liable under Federal or State trade secret
law for the disclosure of a trade secret that: (i) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (ii) is made in a complaint or other document if
such filing is under seal so that it is not made public. Also, an individual who
pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order. To the extent
that I am covered by Section 7 of the National Labor Relations Act (NLRA)
because I am not in a supervisor or management role, nothing in this Agreement
shall be construed to prohibit me from using information I acquire regarding the
wages, benefits, or other terms and conditions of employment at the Company for
any purpose protected under the NLRA. I understand that under the NLRA, covered
employees have a right to self-organization, to form, join, or assist labor
organizations, to bargain collectively through representatives of their own
choosing, and to engage in other concerted activities for the purpose of
collective bargaining or other mutual aid or protection, and to refrain from any
or all of such activities.

 

 - 18 - 

 

 

7.            Intellectual Property Protection and Assignment. Employee is
expected to use his or her inventive and creative capacities for the benefit of
the Employer and to contribute, where possible, to the Employer’s intellectual
property in the ordinary course of employment.

 

(a)          Definitions. “Inventions” mean any inventions, software source
code, discoveries, improvements, designs, processes, machines, products,
innovations, business methods or systems, know how, ideas or concepts of
commercial value or utility, and related technologies or methodologies, whether
or not shown or described in writing or reduced to practice and whether
patentable or not. “Works” mean original works of authorship, including, but not
limited to: literary works (including all written material), mask works,
computer programs, formulas, tests, notes, data compilations, databases,
artistic and graphic works (including designs, graphs, drawings, blueprints, and
other works), recordings, models, photographs, slides, motion pictures, and
audio visual works; whether copyrightable or not, and regardless of the form or
manner in which documented or recorded. “Trademarks” mean any trademarks, trade
dress or names, symbols, special wording or devices used to identify a business
or its business activities whether subject to trademark protection or not. The
foregoing is collectively referred to in this Agreement as “Intellectual
Property.”

 

(b)          Inventions Assignment. I agree to and do hereby grant and assign to
Employer or its nominee my entire right, title and interest in and to all
Inventions that are made, conceived, or reduced to practice by me, alone or
jointly with others, during my employment with Employer (whether during working
hours or not) that either (i) relate to Employer’s business, or actual or
demonstrably anticipated research or development of the Employer, or (ii)
involve the use or assistance of any tools, time, material, personnel,
information, or facility of the Employer, or (iii) result from or relate to any
work, services, or duties undertaken by me for the Employer.

 

(c)          Works and Trademarks. I recognize that all Works and Trademarks
conceived, created, or reduced to practice by me, alone or jointly with others,
during my employment shall to the fullest extent permissible by law be
considered the Employer’s sole and exclusive property and “works made for hire”
as defined in the U.S. Copyright Laws for purposes of United States law and the
law of any other country adhering to the “works made for hire” or similar notion
or doctrine, and will be considered the Employer’s property from the moment of
creation or conception forward for all purposes without the need for any further
action or agreement by Employee or the Employer. If any such Works, Trademarks
or portions thereof shall not be legally qualified as a works made for hire in
the United States or elsewhere, or shall subsequently be held to not be a work
made for hire or not the exclusive property of the Employer, I do hereby assign
to Employer all of my rights, title and interest, past, present and future, to
such Works or Trademarks. I will not engage in any unauthorized publication or
use of such Company Works or Trademarks, nor will I use same to compete with or
otherwise cause damage to the business interests of the Employer.

 

 - 19 - 

 

 

(d)          Waiver, License and Cooperation Obligation. It is the purpose and
intent of this Agreement to convey to Employer all of the rights (inclusive of
moral rights) and interests of every kind, that I may hold in Inventions, Works,
Trademarks and other intellectual property that are covered by Paragraphs 7 (a)
– (c) above (“Company Intellectual Property”), past, present and future; and,
Employee waives any right that Employee may have to assert moral rights or other
claims contrary to the foregoing understanding. It is understood that this means
that in addition to the original work product (be it invention, plan, idea, know
how, concept, development, discovery, process, method, or any other legally
recognized item that can be legally owned), the Employer exclusively owns all
rights in any and all derivative works, copies, improvements, patents,
registrations, claims, or other embodiments of ownership or control arising or
resulting from an item of assigned Intellectual Property everywhere such may
arise throughout the world. The decision whether or not to commercialize or
market any Company Intellectual Property is within the Employer's sole
discretion and for the Employer’s sole benefit and no royalty will be due to
Employee as a result of the Employer's efforts to commercialize or market any
such invention. In the event that there is any Invention, Work, Trademark, or
other form of intellectual property that is incorporated into any product or
service of the Employer that Employee retains any ownership of or rights in
despite the assignments created by this Agreement, then Employee does hereby
grant to the Employer and its assigns a nonexclusive, perpetual, irrevocable,
fully paid-up, royalty-free, worldwide license to the use and control of any
such item that is so incorporated and any derivatives thereof, including all
rights to make, use, sell, reproduce, display, modify, or distribute the item
and its derivatives. All assignments of rights provided for in this Agreement
are understood to be fully completed and immediately effective and enforceable
assignments by Employee of all intellectual property rights in Company
Intellectual Property. When requested to do so by Employer, either during or
subsequent to employment with Employer, Employee will (i) execute all documents
requested by Employer to affirm or effect the vesting in Employer of the entire
right, title and interest in and to the Company Intellectual Property at issue,
and all patent, trademark, and/or copyright applications filed or issuing on
such property; (ii) execute all documents requested by Employer for filing and
obtaining of patents, trademarks and/or copyrights; and (iii) provide assistance
that Employer reasonably requires to protect its right, title and interest in
the Company Intellectual Property, including, but not limited to, providing
declarations and testifying in administrative and legal proceedings with regard
to Company Intellectual Property. Power of Attorney: Employee does hereby
irrevocably appoint the Employer as its agent and attorney in fact to execute
any documents and take any action necessary for applications, registrations, or
similar measures needed to secure the issuance of letters patent, copyright or
trademark registration, or other legal establishment of the Employer’s ownership
and control rights in Company Intellectual Property in the event that Employee’s
signature or other action is necessary and cannot be secured due to Employee’s
physical or mental incapacity or for any other reason.

 

(e)          Records and Notice Obligations. Employee will make and maintain,
and not destroy, notes and other records related to the conception, creation,
discovery, and other development of Company Intellectual Property. These records
shall be considered the exclusive property of the Employer and are covered by
Paragraphs 1 and 3 above. During employment and for a period of one (1) year
thereafter, Employee will promptly disclose to the Employer (without revealing
the trade secrets of any third party) any Intellectual Property that Employee
creates, conceives, or contributes to, alone or with others, that involve,
result from, relate to, or may reasonably be anticipated to have some
relationship to the line of business the Employer is engaged in or its actual or
demonstrably anticipated research or development activity.

 

 - 20 - 

 

 

(f)           Prior Intellectual Property. Employee will not claim rights in, or
control over, any Invention, Work, or Trademark as something excluded from this
Agreement because it was conceived or created prior to being employed by
Employer (a “Prior Work”) unless such item is identified on Appendix B and
signed by Employee as of the date of this Agreement. Employee will not
incorporate any such Prior Work into any work or product of the Employer without
prior written authorization from the Employer to do so; and, if such
incorporation does occur, Employee grants Employer and its assigns a
nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free, worldwide
license to the use and control of any such item that is so incorporated and any
derivatives thereof, including all rights to make, use, sell, reproduce,
display, modify, or distribute the item and its derivatives.

 

(g)          Notice. To the extent that Employee is a citizen of California and
subject to its law, then Employee is notified that the foregoing assignment
shall not include inventions excluded under Cal. Lab. Code § 2870 which
provides: “(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) relate at the time of concept or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) result from any work
performed by the employee for the employer”, and to the extent Employee is a
citizen of and subject to the law of another state which provides a similar
limitation on invention assignments then Employee is notified that the foregoing
assignment shall not include inventions excluded under such law (namely,
Delaware Code Title 19 Section 805; Illinois 765ILCS1060/1-3, "Employees Patent
Act"; Kansas Statutes Section 44-130; Minnesota Statutes 13A Section 181.78;
North Carolina General Statutes Article 10A, Chapter 66, Commerce and Business,
Section 66-57.1; Utah Code Sections 34-39-l through 34-39-3, "Employment
Inventions Act"; Washington Rev. Code, Title 49 RCW: Labor Regulations, Chapter
49.44.140).

 

7.           Survival, All Duties and At-Will Status Preserved. Nothing in this
Agreement limits or reduces any common law or statutory duty I owe to the
Company, nor does this Agreement limit or eliminate any remedies available to
the Company for a violation of such duties. This Agreement will survive the
expiration or termination of Employee’s employment with the Company and/or any
assignee pursuant to Paragraph 9 and shall, likewise, continue to apply and be
valid notwithstanding any change in the Employee’s duties, responsibilities,
position, or title. Nothing in this Agreement modifies the parties’ at-will
employment relationship or limits either party’s right to end the employment
relationship between them.

 

8.           Tolling. If Employee fails to comply with a timed restriction in
this Agreement, the time period for that will be extended by one day for each
day Employee is found to have violated the restriction, up to a maximum of
twelve (12) months.

 

9.           Assignment. This Agreement, including the restrictions on
Employee’s activities set forth herein, also apply to any parent, subsidiary,
affiliate, successor and assign of the Company to which Employee provides
services or about which Employee receives Confidential Information. The Company
shall have the right to assign this Agreement at its sole election without the
need for further notice to or consent by Employee.

 

 - 21 - 

 

 

AGREED:

 

EMPLOYEE:   EMPLOYER:               STEWART INFORMATION SERVICES CORPORATION    
          By:   Patrick H. Beall             Name:   Matthew W. Morris      
Title:   Chief Executive Officer           Date:           Date:  

 

 - 22 - 

 

 

APPENDIX A

 

Arizona:

 

If Employee resides in Arizona and is subject to Arizona law, then the following
applies to Employee: (a) Employee’s nondisclosure obligation in Paragraph 2
shall extend for a period of three (3) years after Employee’s termination as to
Confidential Information that does not qualify for protection as a trade secret.
Trade Secret information shall be protected from disclosure as long as the
information at issue continues to qualify as a trade secret; and (b) the
restrictions in Paragraph 3 shall be limited to the Territory.

 

California:

 

If Employee resides in California, then the following applies to Employee: (a)
the no-hire provision in Paragraph 3(b) shall not apply; (b) Paragraph 3(c)-(d)
shall be limited to situations where Employee is aided in his or her conduct by
the use or disclosure of the Company’s trade secrets (as defined by California
law); (c) the noncompetition restrictions in Paragraph 3(e) and (f) shall not
apply; (d) the provision in Paragraph 4 allowing the Company to recover its
attorneys’ fees and expenses shall not apply; and (e) the venue provision in
Paragraph 5 shall not apply.

 

Oklahoma:

 

For so long as Employee resides in Oklahoma and is subject to Oklahoma law, the
noncompetition restrictions in Paragraph 3(e) and (f) shall not apply.

 

Oregon:

 

For so long as Employee resides in Oregon and is subject to Oregon law, the
restrictions in Paragraph 3(e) and (f) shall only apply if Employee: (a) is
engaged in administrative, executive or professional work and performs
predominantly intellectual, managerial, or creative tasks, exercises discretion
and independent judgment and earns a salary or is otherwise exempt from Oregon's
minimum wage and overtime laws; (b) the Company has a "protectable interest"
(meaning, access to trade secrets or competitively sensitive confidential
business or professional information); and (c) the total amount of the
Employee's annual gross salary and commission, calculated on an annual basis, at
the time of the Employee's termination, exceeds the median family income for a
family of four, as determined by the United States Census Bureau. However, if
Employee does not meet requirements of either (a) or (c) (or both), the Company
may, on a case-by-case basis, decide to make Paragraphs 3(e) and (f) enforceable
as to Employee (as allowed by Oregon law), but paying the Employee during the
period of time the Employee is restrained from competing the greater of: (i)
compensation equal to at least 50 percent of the Employee’s annual gross base
salary and commissions at the time of the Employee’s termination; or (ii) fifty
percent of the median family income for a four-person family, as determined by
the United States Census Bureau for the most recent year available at the time
of the Employee’s termination.

 

 - 23 - 

 

 

Wisconsin:

 

For so long as Employee resides in Wisconsin and is subject to Wisconsin law:
(a) Employee’s nondisclosure obligation in Paragraph 2 shall extend for a period
of three (3) years after Employee’s termination as to Confidential Information
that does not qualify for protection as a trade secret. Trade Secret information
shall be protected from disclosure as long as the information at issue continues
to qualify as a trade secret; (b) Paragraph 8 shall not apply; and (c) Paragraph
3(a) and (b) is rewritten as follows: “While employed and for a period of one
(1) year from the date of the termination of Employee’s employment, I will not
participate in soliciting any Covered Employee of the Company that is in a
Sensitive Position to leave the employment of the Company on behalf of (or for
the benefit of) a Competing Business nor will I knowingly assist a Competing
Business in efforts to hire a Covered Employee away from the Company.  As used
in this paragraph, an employee is a “Covered Employee” if the employee is
someone with whom Employee worked, as to whom Employee had supervisory
responsibilities, or regarding which Employee received Confidential Information
during the Look Back Period. An employee in a “Sensitive Position” refers to an
employee of the Company who is in a management, supervisory, sales, research and
development, or similar role where the employee is provided Confidential
Information or is involved in business dealings with the Company’s customers.”

 

 - 24 - 

 

 

APPENDIX B

 

Statement Regarding Prior Inventions, Works & Trademarks

 

Employee seeks to exclude his or her Prior Works (Invention, Work, or Trademark)
listed below from assignment to the Employer under Paragraph 7(f) of the
attached Agreement (if there are none, write “none” or leave the section below
blank):

 

               

 

Employee agrees not to disclose the trade secrets of any third party in
describing the Prior Work. If additional pages are attached to provide a
description, this fact and the number of pages attached are described above.

 

Employee:

 

    Date:      

 

(signature)

 

 - 25 - 

